                                          Case 3:20-cv-03150-MMC Document 21 Filed 06/22/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PEOPLE OF THE STATE OF                        Case No. 20-cv-03150-MMC
                                         CALIFORNIA,
                                  8                                                    ORDER VACATING HEARING ON
                                                      Plaintiff,                       DEFENDANT'S MOTION TO DISMISS
                                  9             v.
                                  10
                                         PENNSYLVANIA HIGHER EDUCATION
                                  11     ASSISTANCE AGENCY,
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Before the Court is defendant's Motion, filed May 15, 2020, and amended May 20,

                                  15   2020, "to Dismiss Complaint Pursuant to Rule 12(b)(6)." Plaintiff has filed opposition, to

                                  16   which defendant has replied. Having read and considered the papers filed in support of

                                  17   and in opposition to the motion, the Court deems the matter appropriate for determination

                                  18   on the parties’ respective written submissions, and hereby VACATES the hearing

                                  19   scheduled for June 26, 2020.

                                  20         IT IS SO ORDERED.

                                  21

                                  22   Dated: June 22, 2020
                                                                                              MAXINE M. CHESNEY
                                  23                                                          United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
